Citation Nr: 1801611	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-15 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for fragment wound, back, lower thoracic area, moderate injury MG XX (back disability), in excess of 20 percent disabling prior September 10, 2012, and in excess of 40 percent thereafter. 

2.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder, not otherwise specified (NOS) (claimed as posttraumatic stress disorder).

3.  Entitlement to service connection for bilateral hip condition, to include as secondary to the service-connected back disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) prior to April 9, 2012.


REPRESENTATION

Appellant represented by:	Casey Walker, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1969.  He is the recipient of, among other decorations, a Purple Heart Medal, Vietnam Campaign Medal, and two Bronze Star Medals.

This matter initially comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.

The June 2012 rating decision, in pertinent part, increased the disability rating for the back disability to 20 percent, effective January 26, 2011; granted service connection for anxiety disorder NOS (claimed as PTSD) with an evaluation of 30 percent from the date of service connection on April 9, 2012; denied service connection for a bilateral hip condition; and denied entitlement to a TDIU.

Subsequently, in an April 2014 rating decision, TDIU was granted, effective April 9, 2012; and the evaluation of the back disability was increased to 40 percent, effective September 10, 2012.  This did not satisfy the Veteran's appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  To this point, the Board notes that a TDIU is considered a lesser benefit than a 100 percent schedular rating.

In July 2017 the Veteran provided testimony during a videoconference hearing before the undersigned.  A transcript of the hearing is of record. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is required before the claims on appeal are adjudicated.

Back Disability

The Veteran's back disability is noted as rated under Diagnostic Code 5320.  This diagnostic code evaluates disabilities of Muscle Group XX, whose function is postural support of the body, and extension and lateral movements of the spine.   However, it appears that the back disability has been consistently evaluated under the criteria for Diagnostic Code 5237.

To this point, when the disability rating was increased to 20 percent in the June 2012 rating decision on appeal, the Veteran was notified that this was based on forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees and a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  In the April 2014 rating decision that granted a 40 percent rating for the back disability, the Veteran was notified that an evaluation of 40 percent was granted for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a higher evaluation of 50 percent was not warranted unless there was unfavorable ankylosis of the entire thoracolumbar spine.  

Turning to the applicable diagnostic codes, a back disability can be rated in several ways, including limitation of motion, neurologic impairment, fracture residuals, incapacitating episodes, and on impairment from a strain.  The Board also notes that it is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  

Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, in the instant case, the reason for the apparent code change has not been explained.  As such, on remand, the AOJ is instructed to take appropriate action to provide further clarification of the currently assigned ratings for the back disability.

The most recent evaluation of the back was conducted in a September 2012 back conditions disability benefits questionnaire.  

As it appears that the Veteran's back disability is rated under Diagnostic Code 5237, the Board finds it pertinent to note that the September 2012 examiner did not report whether testing of the back was performed on active and passive motion, and in both weightbearing and non-weightbearing.  38 C.F.R. § 4.59 (2017) provides that, with respect to painful motion and arthritis, the joints involved should be tested for pain on both active and passive motion, in weightbearing and non-weight bearing if possible, and if possible, with the range of the opposite undamaged joint.  Id.  Moreover, the examiner noted the presence of pain on examination, but did not specify at which degree in the arc of motion the pain began. 

The United States Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Although the Board is not aware of the possibility of the existence of an "opposite undamaged joint" the remaining directives of 38 C.F.R. § 4.59 could potentially apply.

For these reasons, a new examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Anxiety

The Veteran testified that his psychiatric disorder had worsened since his last VA examination.  The Board notes that the most recent VA examination to evaluate the Veteran's anxiety appears to be from May 2012.

In light of this evidence suggesting that the Veteran's service-connected anxiety has increased in severity since the most recent examination, the Board has determined that the Veteran should be afforded a VA examination to determine the current degree of severity of the service-connected anxiety.                 

Bilateral Hip Disability

The Veteran contends that he has a bilateral hip disability as related to service or as secondary to his service-connected back disability.  The Board notes that the Veteran also testified before the undersigned that this bilateral hip disability encompassed radiculopathy.

The Veteran was afforded a VA examination in May 2012 in which the examiner opined that the bilateral hip (and knee condition) was less likely as not due to his service-connected back condition as  degenerative changes were not inter dependent or related to each other; degenerative changes were consistent with age.

In an October 2012 hip and thigh conditions disability benefits questionnaire, the examiner noted a diagnosis of minimal osteoarthritis (OA) of the bilateral hips.  The examiner stated that the hip joints did not show evidence of significant degenerative changes and that she believed his symptoms were coming from his lumbar spine.  The examiner stated that the physical examination of the bilateral hips was benign at that point in time.  

The Board finds that the medical opinions of record have not adequately addressed the etiology of the diagnosed OA of the bilateral hips and did not adequately address the Veteran's contentions of secondary service connection, to specifically include the theory of aggravation.  See El Amin v. Shinseki, 26 Vet. App. 136, 140   (2013) (A medical opinion which focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition.  When causation and aggravation are at issue, the Board must ensure that the opinion addresses each.)  Hence, an addendum opinion must be obtained.

TDIU 

The Veteran filed his claim for a TDIU in January 2011, stating that his back disability caused his unemployability. 

Generally, to be eligible for TDIU, if there is only one service-connected disability, it must be rated at 60 percent or more; and if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017). 

However, even when the Veteran does not meet the percentage threshold requirements for TDIU, VA's policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16 (b).  The Board is prohibited from assigning TDIU on the basis of 38 C.F.R. § 4.16 (b) in the first instance without ensuring that the claim is referred to VA's Director of the Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001). 

In the present case, the Veteran is service-connected for the following: his back disability on appeal, rated as 10 percent disabling from March 27, 1969, 20 percent from January 26, 2011, and 40 percent from September 10, 2012; degenerative arthritis of right knee, rated as 10 percent disabling from April 9, 2012, 100 percent from April 25, 2012, 10 percent from June 1, 2012, and 40 percent from September 17, 2012; anxiety disorder, rated as 30 percent disabling from April 9, 2012; left knee degenerative arthritis status-post partial arthroplasty, rated as 10 percent disabling from April 9, 2012, 100 percent from April 11, 2012, 10 percent from June 1, 2012, 30 percent from September 17, 2012, 100 percent from August 28, 2013, and 30 percent from November 1, 2013; radiculopathy of the left and right lower extremities, rated separately as 10 percent disabling from January 26, 2011; tinnitus, rated as 10 percent disabling from April 9, 2012; left knee subluxation, rated as 10 percent disabling from September 17, 2012; scars, rated as 0 percent disabling from March 27, 1969; and bilateral hearing loss, rated as 0 percent disabling from April 9, 2012.  The Veteran has also been granted entitlement to special monthly compensation under 38 U.S.C. § 1114, subsection (s) and 38 C.F.R. § 3.350 (i) from August 28, 2013, to October 31, 2013.  In pertinent part, the Veteran's combined evaluation for compensation was rated at 40 percent from January 26, 2011, until April 9, 2012, when it became 70 percent. 

As such, for the period prior to April 9, 2012, the Veteran does not meet the schedular criteria for an award of a TDIU benefits under 38 C.F.R. § 4.16.  However, the issue of entitlement to service connection for a bilateral hip condition has been remanded herein.  Thus, the issue of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to service connection for a bilateral hip condition.  Therefore, the Board defers ruling on this matter.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  If, after development, the Veteran does not meet the threshold criteria for TDIU for the period prior to April 9, 2012, then the case should be submitted to the Director, Compensation Service, for extra-schedular consideration of a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action with respect to providing further clarification of the currently assigned ratings for the back disability on appeal. 

2.  Obtain and associate with the electronic claims file any outstanding VA treatment records; and, with appropriate authorization from the Veteran, any additional outstanding private treatment records identified by him as pertinent to his claims.

3.  Schedule a VA examination in order to determine the current severity of the service-connected back disability.  Access to the electronic claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.

All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail.  

The VA examiner is directed to conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. 

The examination should include testing of the back for pain in active motion, passive motion, weightbearing and non-weightbearing for the joint in question (and if there is any medical basis upon which to find that there is an opposite joint to the spine, then of that paired joint if possible).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should provide information concerning where the Veteran experiences pain during range of motion testing, and if so, at which degree limitation of motion due to pain begins.

Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted. 

The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The VA examiner must comment on how and to what extent these manifestations affect the Veteran.  If the severity of these manifestations cannot be quantified, the examiner must so indicate and fully explains the reasons therefor.  

The examiner is also directed to specifically comment on the following:

(a) Whether there is any ankylosis, either favorable or unfavorable, of the spine.

(b) Whether the lumbar spine disability has required any periods of doctor prescribed bed rest, and if so, the frequency and duration of the bed rest within the last 12-month period.

A rationale should be provided for all opinions expressed.

4.  Schedule a VA examination in order to determine the current severity of the service-connected anxiety disorder NOS.  Access to the electronic claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  A rationale should be provided for all opinions expressed.

5.  Access to the Veteran's entire claims file, including a copy of this Remand, must be returned to the May 2012 VA examiner or to another examiner if that individual is unavailable.  The examiner is requested to review the entire claims file, and to provide answers to the following:

Whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any of the Veteran's hip disabilities diagnosed during the pendency of this appeal had their onset in service, are otherwise etiologically related to service, were caused by the service-connected back disability and/or were permanently worsened beyond the normal progression (i.e., aggravated) by the service-connected back disability. 

If aggravation is found, the examiner should attempt to identify the baseline level of severity before the onset of aggravation.

A rationale should be provided for all opinions expressed.

6.  Upon completion of the examination/addendum ordered above, review the reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

7.  After adjudication of the issues, readjudicate the issue of entitlement to a TDIU prior to April 9, 2012, with consideration of referral to the Director, Compensation Service, for extra-schedular consideration.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




